Hall, J.
This is the second appearance of this case in this Court. On December 7, 1953, we entered judgment in favor of appellee for compensation payments at the rate of $10.00 per week from January 24, 1950, to July 25, *2541951, and remanded the case to the Workmens’ Compensation Commission for determination as to her disability thereafter. Reyer v. Pearl River Tung Company, et al., 219 Miss. 211, 68 So. 2d 442. A hearing was had after remand and the attorney-referee found on August 6, 1954, that the claimant reached her maximum degree of recovery on July 25, 1951, and thereafter has been permanently partially disabled, and the awarded compensation at the rate of $4.87 per week between the two dates last named. From that award the employer and its insurance carrier appealed to the full commission which affirmed the award of the attorney-referee, and it was likewise affirmed on appeal to the circuit court. Hence the appeal here.
 The sole contention of appellants is that the evidence is insufficient to support the award. We do not think so. The hearing officer was justified in finding that the claimant is still suffering as a result of her injury and that, while her condition has improved since the first hearing, she is still unable to do the work that she formerly did, and her former earning capacity has been reduced materially. Consequently the judgment of the lower court will he affirmed and the cause remanded to the commission for determination as to any compensation which may become due from and after August 6, 1954.
Affirmed and remanded.
Boberds, P. J., and Holmes, Arrington and Ethridge, JJ., Concur.